DETAILED ACTION
Claims 1-21 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Application is a continuation of application 16309380, filed 12 December 2018, now US Patent No 11222032 which is a national stage entry of PCT/US2017/039022 filed 23 June 2017 and claims priority to Provisional Application 62354001 filed 23 June 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 December 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 8, 10-13, 17, 18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 10-13, 16, 17 and 20 of U.S. Patent No. 10,942,942. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to generate and execute a first query prior in order to generate the first query results since it is inherent that a query needs to be generated and executed prior to providing a result.  Also, it would have been obvious to one of ordinary skill in the art to utilize a system to execute the functionality of the method.

Current Application 
US Pat No 10,942,942
1. A method of processing a sequential federated query for distributed systems, comprising: 

receiving, at a processor, a sequential federated query specifying at least a Transactional-Unstructured Data Source (TUDS), and a data organization parameter; 
















generating, at the processor, a Contextual-Characteristic Data Source (CCDS) result data set from a CCDS based on the data organization parameter; 

processing, at the processor, the CCDS result data set to develop a TUDS query based on the data organization parameter; 


generating, at the processor, a TUDS result data set from the TUDS based on the developed TUDS query; 


generating, at the processor, a final formatted sequential federated query data set based on the TUDS result data set validated for use by a management system; and 






providing, at the processor, the final formatted sequential federated query data set to the management system for action.
1. A method of processing a sequential federated query for distributed systems, comprising: 

receiving, at a processor, a sequential federated query; 

deconstructing, at the processor, the sequential federated query into query elements; 

identifying, at the processor, a first data source, a second data source, and a data organization parameter based on the query elements, wherein data stored in the first data source includes unstructured data and data structured according to several heterogeneous data structures; 

generating, at the processor, a first query based on the data organization parameter; providing, by the processor, the first query to the first data source; 

generating, at the processor, a first result data set from the first data source based on a response to the first query received from the first data source; 

processing, at the processor, the first result data set and the data organization parameter to develop a second query; 


generating, at the processor, a second result data set from the second data source based on the developed second query and the data organization parameter; 

generating, at the processor, a final sequential federated query data set based on the second result data set and the data organization parameter; 
processing, at the processor, a formatted sequential federated query data set based on the processing of the final sequential federated query data set and the data organization parameter; and 

providing, at the processor, the formatted sequential federated lath set to a management system for action.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 7
Claim 6
Claim 8
Claim 7
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 17
Claim 16
Claim 18
Claim 17
Claim 20
Claim 20
Claim 21
Claim 1


Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,222,032. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to generate and execute a first query prior in order to generate the first query results since it is inherent that a query needs to be generated and executed prior to providing a result.  
Current Application 
US Pat No 11,222,032
1. A method of processing a sequential federated query for distributed systems, comprising: 

receiving, at a processor, a sequential federated query specifying at least a Transactional-Unstructured Data Source (TUDS), and a data organization parameter; 









generating, at the processor, a Contextual-Characteristic Data Source (CCDS) result data set from a CCDS based on the data organization parameter; 

processing, at the processor, the CCDS result data set to develop a TUDS query based on the data organization parameter; 


generating, at the processor, a TUDS result data set from the TUDS based on the developed TUDS query; 



generating, at the processor, a final formatted sequential federated query data set based on the TUDS result data set validated for use by a management system; and 




providing, at the processor, the final formatted sequential federated query data set to the management system for action.
1.    A method of processing a sequential federated query for distributed systems, comprising:
receiving, at a processor, a sequential federated query;
deconstructing, at the processor, the sequential federated query into query elements;
identifying, at the processor, a Contextual-Characteristic Data Source (CCDS), a Transactional-Unstructured Data Source (TUDS), and a data organization parameter based on the query elements;
generating, at the processor, a CCDS result data set from the CCDS based on the data organization parameter;
processing, at the processor, the CCDS result data set to develop a TUDS query based on the data organization parameter;

generating, at the processor, a TUDS result data set from the TUDS based on the developed TUDS query and the data organization parameter;
generating, at the processor, a final sequential federated query data set based on the TUDS result data set and the data organization parameters; processing, at the processor, a formatted sequential federated query data set based on the processing of the final sequential federated query data set and the data organization parameter; and
providing, at the processor, the formatted sequential federated query data set to a management system for action.

Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20
Claim 21
Claim 21


Claims 1-3, 7, 8, 10-13, 17, 18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-12, 15, 18 and 19 of U.S. Patent No. 10,942,942. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to generate and execute a first query prior in order to generate the first query results since it is inherent that a query needs to be generated and executed prior to providing a result.  Also, it would have been obvious to one of ordinary skill in the art to utilize a system to execute the functionality of the method.

Current Application 
US Pat No 10,942,942
1. A method of processing a sequential federated query for distributed systems, comprising: 

receiving, at a processor, a sequential federated query specifying at least a Transactional-Unstructured Data Source (TUDS), and a data organization parameter; 










generating, at the processor, a Contextual-Characteristic Data Source (CCDS) result data set from a CCDS based on the data organization parameter; 

processing, at the processor, the CCDS result data set to develop a TUDS query based on the data organization parameter; 


generating, at the processor, a TUDS result data set from the TUDS based on the developed TUDS query; 


generating, at the processor, a final formatted sequential federated query data set based on the TUDS result data set validated for use by a management system; and 

providing, at the processor, the final formatted sequential federated query data set to the management system for action.
1. A method of processing a sequential federated query for distributed systems, comprising: 

deconstructing, at the processor, a sequential federated query into query elements, wherein the sequential federated query identifies a first data source, a second data source, and a data organization parameter; 
transmitting, by the processor, a first query to the first data source, wherein the query is generated based on the data organization parameter, and wherein data stored in the first data source includes unstructured data and data structured according to several heterogeneous data structures; 


generating, at the processor, a first result data set from the first data source based on a response to the first query; 

developing a second query, at the processor, based on the first result data set and the data organization parameter; 


generating, at the processor, a second result data set from the second data source based on the developed second query and the data organization parameter; 

processing the second result data set and the data organization parameter to generate a formatted sequential federated query data set; and 


providing, at the processor, the formatted sequential federated lath set to a management system for action.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 8
Claim 6
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 18
Claim 15
Claim 20
Claim 18
Claim 21
Claim 19

Claim Objections
Claim 11 is objected to because of the following informalities:  Line 11 states “a data organization parameter.”  Line 6 already states “a data organization parameter.”  Therefore, it appears that line 11 should state “the” instead of “a.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the query elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the query elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the query elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the query elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the query elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the query elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the query elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the query elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-21 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Nguyen and Ewen.
Nguyen teaches receiving, at a processor, a sequential federated query [At block 20 a federated query is received from a client. The federated query is an SQL query] (see [0030] and [0031]); deconstructing, at the processor, the sequential federated query into query elements [at block 202 a vector is generated that represents the federated query received from the client] (see [0025]; [0031]-[0035]; and [0048]); identifying, at the processor, a Contextual-Characteristic Data Source (CCDS) [t1 for example], a Transactional-Unstructured Data Source (TUDS) [t2 for example], and a data organization parameter [where clause] based on the query elements (see [0017] and [0031]-[0035] – the data sources can be any type of data sources and they can be heterogeneous); generating, at the processor, a CCDS result data set from the CCDS based on the data organization parameter (see [0048], lines 6-10 and [0055] – The source queries are sent to data sources. The data sources process received source queries to determine query results and the query results are returned to the federation engine); developing a TUDS query based on the data organization parameter (see [0048] – The one or more source queries are generated by decomposing the federated query. Each generated source query corresponds to a data source.); generating, at the processor, a TUDS result data set from the TUDS based on the developed TUDS query and the data organization parameter (see [0048], lines 6-10 and [0055] – The source queries are sent to data sources. The data sources process received source queries to determine query results and the query results are returned to the federation engine); generating, at the processor, a final sequential federated query data set based on the TUDS result data set and the data organization parameters (see [0025] and [0056] – The federation engine aggregates the query results of the source queries corresponding to each federated query and returns an aggregated query result to the client that corresponds to the client’s query); processing, at the processor, a formatted sequential federated query data set based on the processing of the final sequential federated query data set and the data organization parameter (see [0055] and [0056] – The federation engine aggregates the query results of the source queries corresponding to each federated query and returns an aggregated query result to the client that corresponds to the client’s query); and providing, at the processor, the formatted sequential federated query data set to a management system [client] for action (see [0055] and [0056] – The federation engine aggregates the query results of the source queries corresponding to each federated query and returns an aggregated query result to the client that corresponds to the client’s query).
Ewen also teaches the execution of a federated query.
The prior art of record fails to teach the limitation found in each independent claim of processing the CCDS result data set to develop a TUDS query based on the data organization parameter in combination with the other claimed limitations. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2008/0104089 to Pragada et al – Discusses that a predetermined sequence in which a query is federated to the member databases provides improvements (see [0061]).
US PGPub 2017/0031986 to Li et al – Discusses that an SQL query has a sequence of database operations (see [0056]).
The article “Federated Query Processing on Linked Data, a Qualitative Survey and Open Challenges” by Oguz et al – Discusses processing a federated query on linked data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167